



Exhibit 10.25


SYNOVUS FINANCIAL CORP.
Annual Base Salaries for Named Executive Officers




Set forth below are the base salaries for persons identified as “named executive
officers” of Synovus Financial Corp. for the year ended December 31, 2018, as
approved by the Compensation Committee of the Board of Directors:


 
 
 
 
 
 
Name
Title
Base Salary
 
 
 
Kessel D. Stelling
Chairman, Chief Executive Officer and President
$
1,125,000
 
Kevin S. Blair
Senior Executive Vice President, Chief Operating Officer and Interim Chief
Financial Officer
615,825
 
Allen J. Gula, Jr.
Executive Vice President and Chief Operations Officer, Retired
477,877
 
J. Barton Singleton
Executive Vice President and President, Financial Management Service
443,128
 
Mark G. Holladay
Executive Vice President and Chief Risk Officer
390,383
 








